Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 19 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 19 discloses a method of operating a centrifugal compressor (32) with a motor (50, fig 11) a shaft (164), and an acoustic sensor (166) is disposed outside of a motor housing of the motor and on a radial side of the motor shaft of the motor (fig 11); filtering the acoustic energy reading comparing it to stable operation and determining if there is surge in response to the acoustic energy reading exceeding a predetermined value, adjusting a variable geometry diffuser of the centrifugal compressor or a speed of the centrifugal compressor to remediate the surge condition in response to the surge condition being detected.
 Way (USPAP 2009/0055071) discloses a centrifugal compressor (para 0045) monitoring the acoustic energy with an acoustic sensor (1410, fig 14) using acoustic energy to detect surge (para 0040-0042) remediating surge by changing the position of the variable geometry diffuser (claim 1 and 8)
Sudo (USPN 5,499,301) discloses filtering the acoustic energy to remove any extraneous information (claim 10). However, Sudo does not disclose using acoustic energy to detect surge, the acoustic sensor disposed outside of a motor housing of the motor and on a radial side of the motor shaft of the motor, and a variable geometry diffuser.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 19 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746